Collins, S.
The objections filed by Reginald Van Wert, Lillian Van Wert, Barbara Euiler and Fourth Presbyterian Church of the City of New York are sustained. They are entitled to the United States bonds claimed by them (Miller v. Silverman, 247 N. Y. 447). The individual objectants, however, must bear their proportionate shares of the estate taxes. The objections filed by Albany Medical College are overruled. The claim of the college is based upon the following indorsement contained upon an envelope found in the deceased’s safe deposit box: “ The U. S. Bond $1,000. in this envelope belongs to the Albany Medical College at my Death. Charles Van Wert, M. D. ” It is insufficient to establish a gift of the bond in the lifetime of the decedent.
•Submit decree on notice settling the account accordingly.